Title: To Alexander Hamilton from Richard Hunewell, 16 October 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir,
            Portland 16th. Octr. 1799
          
          Herewith you will receive a list of the Company Officers of the 15th. Regiment, ranked by the Field-Officers, agreeable to your direction; together with a Statement of the Companies, their several Officers and vacancies. Should the two Gentlemen who are candidates for Lieutenants, meet the approbation of the department to which they are refer’d; I think it would be well to place Mr. Redburg between Lieut. Cutler & Lieut. Kidder and Mr. Barrett between Lieut. Hunt & Lieut. Bradish: but this is submitted to your better judgment.
          I have the honor to be with great respect Sir your obedt. huml. Servt.
          
            Richard Hunewell
          
          Honble. Alexr. Hamilton Esqr. Major Genl. & Inspector Genl. United States Army New York.
        